Filed 10/19/20 Ammari v. Ammari CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


RAZAN AMMARI,                                               B301612

         Appellant,                                         (Los Angeles County
                                                            Super. Ct. No. 19STRO03216)
         v.

SAMI F. AMMARI,

         Respondent.


     APPEAL from an order of the Superior Court of Los
Angeles County, Steve Cochran, Judge. Affirmed.

         Razan Ammari, in pro. per., for Appellant.

         No appearance for Respondent.
                                   _____________________
       Razan Ammari appeals the trial court’s denial of her
request for a permanent restraining order against her brother,
Sami Ammari. Ms. Ammari contends the trial court violated her
right to due process by failing to issue a written order stating its
reasons for denying her request for a restraining order, and that
substantial evidence supported her request. We find Ms. Ammari
has forfeited her claims of error by failing to comply with the
basic rules of appellate procedure, and affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       We glean the following facts from the rather limited record
on appeal: On May 14, 2019, Ms. Ammari filed a request for a
restraining order against her brother, Mr. Ammari. Ms. Ammari
did not designate the request to be included in the clerk’s
transcript on appeal. A temporary restraining order issued that
same day, ordering that Mr. Ammari stay away from
Ms. Ammari and her son Zuhair Sawaged, and that he move out
of a Malibu home.
       Another hearing was held on August 13, 2019.
Ms. Ammari represented herself, and Mr. Ammari was
represented by counsel. The court’s minutes state both
Ms. Ammari and Mr. Ammari were sworn, and we presume they
testified. The minutes state Los Angeles County Sheriff’s Deputy
Jorge Leon and Mr. Sawaged testified. The minutes state a court
reporter reported the proceedings, but the reporter’s transcript of
this hearing was not included in the record on appeal.
       On August 23, 2019, Mr. Ammari filed an ex parte
application seeking an order staying the move-out portion of the
temporary restraining order. According to the application,
Ms. Ammari and Mr. Ammari were parties to a joint venture
agreement to rent the Malibu property through Airbnb and other




                                 2
services for a profit. Ms. Ammari owned the property, and
Mr. Ammari made improvements to and managed the property.
Ms. Ammari had sued Mr. Ammari for trespass and
unsuccessfully sought to evict Mr. Ammari by an unlawful
detainer action. Mr. Ammari obtained a restraining order
against Ms. Ammari. Mr. Ammari had pending Airbnb
reservations for the property, and denying him access to the
property would interfere with his business.
       The trial court amended the temporary restraining order to
remove the move-out condition, and to allow Mr. Ammari access
to the property.
       On August 28, 2019, Ms. Ammari filed a declaration
testifying she is in “need of no intruders, no cars, vans, buses, no
Airbnb, no prostitutes, no porn in my property.” The declaration
included several attachments, such as copies of e-mails, a
mortgage statement for the Malibu property, some blurry photos
purporting to show an Airbnb sign and pictures of a naked
woman, screenshots of a number of text messages sent to
Ms. Ammari accusing her of being a liar and thief, and
screenshots of Airbnb reviews.
       Another hearing was held on September 3, 2019. The
transcript of these proceedings is in the record on appeal. The
court asked Ms. Ammari if she had any more evidence to submit
in support of her request for a restraining order, and Ms. Ammari
stated she had provided all of the relevant documents to the
court. She tried to introduce hearsay evidence of statements by
her husband, who was not present to testify. The court sustained
Mr. Ammari’s objection, and found Ms. Ammari had concluded
her case.




                                 3
       Mr. Ammari testified that he was not the author of the text
messages. He denied ever threatening Ms. Ammari, physically
fighting with her, calling her names, or removing her possessions
from the property.
       The court stated it found the parties had a business dispute
that did not constitute a threat to Ms. Ammari’s safety, and the
evidence was insufficient to support issuance of a restraining
order. Ms. Ammari did not request a statement of decision.
       Ms. Ammari filed a timely notice of appeal. Her notice
designating the record on appeal omitted relevant filings and
transcripts, including the transcript of the August 13 hearing,
and the original petition detailing the nature of the dispute
between the parties and the basis for the requested relief.
                            DISCUSSION
       Ms. Ammari contends the trial court violated her right to
due process by not giving a written “reasoned decision” in
support of its order dismissing her case. She also contends
substantial evidence supported her requested order. Her
claims of error fail for a number of reasons.
       First, Ms. Ammari never requested a written statement
of decision from the court, so the court was under no obligation
to provide one. (Code Civ. Proc., § 632.)
       Second, we cannot evaluate the sufficiency of the
evidence without the petition requesting the restraining order
or the reporter’s transcript of the August 13 hearing, at which
witnesses testified. “ ‘A judgment or order of the lower court is
presumed correct. All intendments and presumptions are
indulged to support it on matters as to which the record is
silent, and error must be affirmatively shown. This is not only
a general principle of appellate practice but an ingredient of




                                 4
the constitutional doctrine of reversible error.’ ” (Denham v.
Superior Court (1970) 2 Cal. 3d 557, 564.) It is the appellant’s
burden on appeal to produce a record “ ‘which overcomes the
presumption of validity favoring [the] judgment.’ ” (Webman v.
Little Co. of Mary Hospital (1995) 39 Cal. App. 4th 592, 595.)
“ ‘Failure to provide an adequate record on an issue requires
that the issue be resolved against [appellant].’ ” (Foust v. San
Jose Construction Co., Inc. (2011) 198 Cal. App. 4th 181, 187.)
Ms. Ammari has failed to provide an adequate record here.
       Last, Ms. Ammari’s brief contains almost no citations to
the record, and does not attempt to fairly summarize the
evidence before the trial court. (Nwosu v. Uba (2004)
122 Cal. App. 4th 1229, 1246 [we may disregard any claims
when no appropriate reference to the record is furnished];
Cal. Rules of Court, rule 8.204(a)(2)(C) [an appellant must
recite in the opening brief all “significant facts”]; see also
Foreman & Clark Corp. v. Fallon (1971) 3 Cal. 3d 875, 881 [an
appellant must discuss all material facts, and not just facts
favorable to her position].)
                          DISPOSITION
       The order is affirmed. No costs are awarded.



                        GRIMES, Acting P. J.

      WE CONCUR:
                        STRATTON, J.



                        WILEY, J.




                                5